Citation Nr: 1520762	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connected benefits for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling.  

2.  The Veteran, as a result of his service-connected disability, is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

2.  The criteria for SMC based on housebound status are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2012. 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The claims file includes a July 2013 VA examination report regarding the Veteran's service-connected PTSD that includes discussion of the Veteran's functional capacity. 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record.  The Veteran has submitted medical certificates and statements from private providers.  The Veteran has provided authorization for VA to obtain records of treatment from Dr. C.C.  The records of the treatment identified have not been obtained and associated with the claims file.  However, the medical certificates and statements from private providers, as well as the Veteran's authorization do not indicate any treatment for the Veteran's service connected PTSD.  Rather they identify treatment for hypertension, diabetes, benign positional vertigo, cough accompanied by chest and back pains, malnourishment and bilateral pulmonary tuberculosis (PTB).  As such, the Board finds it unnecessary to remand the claim for attempts to obtain these records.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Lastly, an attempt was made to obtain Social Security Administration (SSA) records regarding the Veteran; however, this attempt was unsuccessful as the social security number identified by the Veteran was found by SSA to be invalid.  Essentially, all available evidence that could substantiate the claim have been obtained.

II.  SMC

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of § 3.352.  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

The Veteran seeks SMC based on the need for aid and attendance or on housebound status.  He reports that he needs the regular aid and attendance of another person to perform routine activities of daily living.  He stated that his son is his regular aid and performs routine activities for his daily living due to service connected disabilities.  The Veteran is in receipt of service-connected benefits for one disability: PTSD evaluated as 30 percent disabling.  

Affidavits submitted on behalf of the Veteran indicate that the Veteran has conditions that result in partial immobilization and that he is assisted by his son because he can hardly walk.  

In a statement dated in May 2013 the Veteran reported that his diabetes and hypertension caused the need for aid and attendance.

The Veteran was afforded a VA psychiatric examination in July 2013.  The Veteran was diagnosed with PTSD.  The Veteran denied any significant problems relating with friends and family.  There were no behavioral disturbances reported.  The Veteran was accompanied by his second child who generally described his father to be kind and responsible.  He remembered his father to have a peculiar behavior that usually happened in the middle of the night when his father would spontaneously wakes up feeling out of breath and seemed nervous.  He remembered frequently getting the Veteran a glass of water to help him calm down.  The Veteran's second child reported that even up to now the behavior was still evident in the Veteran but not as frequent as it used to be (from a frequency of almost every night then to about 2-3 times per month).  The Veteran related that he has dreams of the events he experienced in combat that made him afraid and out of breath.

The Veteran was observed by his children to have a tendency to be silent and in deep thought.  They frequently heard stories of the war that the Veteran would often talk about.  The Veteran has maintained relationships with friends and was able to tolerate social gatherings like town fiestas and participate actively in celebrations of Christmas and New Year's despite all the firecrackers being blown up.

The Veteran reported that he had frequent dreams about his service that woke him up in the night gasping for breath and feeling nervous.  He was able to go back to sleep after drinking a glass of water.  

The Veteran was observed to have moments of staring blankly in space and had a silent disposition.  He liked talking about his experiences to his children and grandchildren and was proud of his exploits.  He had not been observed to have developed excessive anxiety associating with crowds, mood lability and short temperedness.  He denied having excessive fears to others, or excessive concern for his safety or the safety of his children.  The Veteran had not had any mental health consults in his entire life.

After examination the examiner found that the Veteran had a mental condition but that symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  

Entitlement to SMC based on the need for aid and attendance is not warranted.  Although the Veteran has reported that he needs the assistance of his son to accomplish activities of daily living and affiants have reported that he needs his son because he can hardly walk, there is no indication that the Veteran's only service-connected disability, PTSD, causes any impairment of his ability to accomplish his activities of daily living.  The Veteran has reported that it is his diabetes and hypertension that cause his need for aid and attendance.  In addition, there is no indication or contention that the Veteran is blind or institutionalized due to his service-connected PTSD.  Therefore, SMC based on the need for aid and attendance is denied.

Entitlement to SMC based upon being permanently housebound by reason of service-connected disabilities is not warranted.  The Veteran does not have a single service-connected disability evaluated as 100 percent disabling nor is he shown to be permanently and substantially confined to his home because of a service-connected disability.  

The only other evidence in support of the claim is statements from the Veteran and other affiants.  As discussed above, however, the medical evidence shows that the Veteran's limitations are not due to his service-connected disability.  To the extent that the Veteran may assert that they are, the Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as ongoing physical problems and symptoms, and his assertions in that regard are entitled to some probative weight.  However, opining on the etiology or cause of the Veteran's impairments is beyond the training and experience of a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1). Thus, the lay opinions on this matter are not probative.

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for SMC based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted. 



ORDER

SMC based on the need for aid and attendance or on housebound status is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


